Citation Nr: 1413096	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 20 percent rating for the service-connected right knee limitation of extension effective January 1, 2013.

(The issue of service connection for diabetes mellitus, to include as secondary to service connected disability, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1991.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reduced the 20 percent disabling rating for the service-connected right knee limitation of extension to 10 percent disabling effective January 1, 2013.  

Based on the procedural history of this case, it is determined to be a rating reduction case.   Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  

The Veteran presented testimony before the Board in September 2013.  The transcript has been associated with the claims file.  

The claim of entitlement to service connection for diabetes mellitus will be addressed in a separate decision bearing docket number 00-00 230A.

The Veteran raised a claim of entitlement to a rating in excess of 20 percent for the service-connected right knee limitation of extension.  BVA Transcript.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  In May 2012, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for right knee limitation of extension, from a 20 percent schedular rating to 10 percent based on  the most recent VA examination showing extension limited to 10 degrees.    

2.  A rating decision dated in October 2012 reduced the 20 percent schedular rating assigned for right knee limitation of extension to 10 percent, effective January 1, 2013.  

3.  At the time of the reduction, the 20 percent rating for the Veteran's disability had been in effect since June 17, 2008, less than five years.

4.  The RO's October 2012 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The October 2012 rating decision reducing the service-connected right knee limitation of extension from 20 percent to 10 percent disabling effective on January 1, 2013, is avoid ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5256-5263 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The United Stated States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e).

The Veteran is seeking restoration of the previously assigned 20 percent disability rating for the service-connected right knee limitation of extension.   

In essence, as explained, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  In a letter from the RO dated May 4, 2012, the Veteran was notified of the proposed reduction in his disability rating for  right knee limitation of extension.  The letter included a copy of the April 2012 proposed rating decision, informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that, if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, he was advised of his right to request a personal hearing "to present evidence or argument on any important point in [his] claim."  

The Veteran did not request a pre-determination hearing.  The Veteran indicated in May 2012 that he did not agree with the proposed reduction.  In response to the October 2012 rating decision, which effectuated the proposed reduction, the Veteran filed a notice of disagreement in December 2012.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO. 

As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 20 percent disability rating was awarded effective on June 17, 2008, and was reduced effective on January 1, 2013, less than five years later.  

Accordingly, 38 C.F.R. § 3.344(c) applies and the rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable since they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

The Veteran was awarded service connection for residuals of a right knee injury in an October 1994 rating decision.  A 10 percent rating was assigned effective May 1994.  In an October 2009 rating decision, the RO recharacterized the disability and awarded a 20 percent disability rating, effective June 17, 2008.  A routine examination was scheduled for February 2012.  Thereafter, the reduction was proposed in May 2012.

The Veteran argues through statements and testimony that restoration is proper since his condition had not improved since 2008.  Because the 20 percent disability rating was not in effect for five years when it was reduced to 10 percent, any re-examination disclosing improvement in the Veteran's service connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).

In the April 2012 proposed reduction decision, the RO relied upon the February 2012 VA examination report.  The April 2012 rating decision, which effectuated the reduction, indicated that they reduced the evaluation of right knee because extension was limited to 10 degrees on examination.  The RO additionally indicated that since the Veteran demonstrated painful motion of the knee and there was x-ray evidence of arthritis, the minimal compensable evaluation of 10 percent was assigned.  In the October 2012 reduction decision, the RO noted that in response to the proposed reduction the Veteran asked that the 20 percent rating be maintained under a different diagnostic code.  The RO concluded that the results of the most recent VA examination did not warrant a 20 percent evaluation under any knee condition diagnostic code.  Therefore, the RO continued the reduction and assigned a 10 percent evaluation effective January 1, 2013, for extension of the leg limited to 10 degrees. 

Crucially, a review of the April 2012 proposed reduction rating decision, the October 2012 reduction rating decision, and the subsequent February 2013 statement of the case (SOC) indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  

Specifically, in April 2012, the RO found that the criteria for the 20 percent rating were no longer met as the VA examination showed the Veteran's right knee extension was limited to 10 degrees and a 10 percent evaluation was assigned when extension was limited to 10 to 14 degrees.  However, the RO acknowledged that there was functional impairment/loss after repetitive testing, pain on movement, swelling, disturbances of locomotion and interference with sitting, standing, and weigh bearing.  The RO also acknowledged that the Veteran informed the examiner that his pain was worse since his last examination, he could no longer squat, his knees tended to lock, and he experienced flare-ups and increased pain with changes in weather.  The RO further indicated that the Veteran reported the use of braces and regular crutches.  The RO noted that there was x-ray evidence of arthritis. 

A review of available VA outpatient treatment records contains complaints of chronic right knee pain in 2011 and 2012.  These records additionally reveal the Veteran was seeing a private orthopedist.  The Board notes these records have not been associated with the claims folder.  

The previous VA examination in October 2010 showed right knee range of motion from 0 to 120 degrees with pain at the extremes bilaterally.   The VA examination in February 2012, the one upon which the reduction was based, actually showed a worsening of range of motion  from 10 to 90 degrees.  The examiner also found that there was functional loss and impairment after repetitive testing, to include less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing, and weigh bearing.  The Veteran had tenderness and pain to palpation for joint line or soft tissues.  The knee was objectively shown to be mildly swollen.  He used a brace and crutches.  

The testimony of the Veteran in September 2013 indicated that his knee hurt constantly, pops, and he cannot get up without having help.  BVA Transcript at 2.  He further testified that he could not kneel without having help getting up and wore a brace when he was not at work.  Id.   He indicated he walked with a cane and his knees gave out.  BVA Transcript at 3.  He also testified that he takes medication to relieve pain.  BVA Transcript at 4.  The Veteran claimed that his knee extension had not improved under his normal daily conditions.  Id.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421. 

As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical and lay evidence and indicated that extension was limited to 10 degrees upon VA examination.  However, as indicated above, the RO failed to find that the Veteran's range of motion actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, while the RO conceded that the evidence showed functional impairment/loss after repetitive testing, pain on movement, swelling, disturbances of locomotion and interference with sitting, standing, and weigh bearing, no mention was made that range of motion had actually decreased since the last VA examination in 2010.    

Though the RO acknowledged that the Veteran had pain in his knee, the RO dismissed this finding by indicating that extension was limited to 10 degrees and that under the diagnostic criteria this was the minimum rating for x-ray evidence of arthritis and extension between 10 and 14 degrees.  However, under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  (Emphasis added).  

In the instant case, limitation of motion was in fact compensable, i.e. extension limited to 10 degress warrants at 10 percent rating.  While actual limitation of extension was to 10 degress, and warrants a 10 percent rating, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Thus, the evidence of functional loss and impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing, and weigh bearing would be enough to satisfy the 20 percent rating that was previously assigned.  

The Board would also like to point out at this juncture that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 20 percent to 10 percent void  ab initio. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  

Accordingly, the previously assigned 20 percent rating for the service-connected 

right knee limitation of extension is restored as of January 1, 2013.  The appeal is allowed to that extent.  


ORDER

The restoration of the 20 percent disability rating for the service- connected right knee limitation of extension effective on January 1, 2013, is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


